In each case judgment and order reversed and complaint dismissed, with one bill of costs in this court and costs in each case in the trial court. Held, that the notice required by section 632 of the charter of the defendant city* was not timely served, and that the corporation counsel was not authorized to waive or extend the time of service thereof upon him and the common council, even if he assumed to do so, as claimed by the plaintiff; furthermore, no waiver was pleaded. All concurred, except Robson, J., who dissented.

 See Laws of 1907, chap. 755, § 632.—[Rep.